EXHIBIT 10.1

AGREEMENT FOR PURCHASE

AND SALE OF REAL PROPERTY

THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (the “Agreement”) is
entered into as of the Effective Date (as hereinafter defined), by and between
REDUS SC LAND, LLC, a Delaware limited liability company (the “Seller”), and
WOODFIELD Investments, LLC, a North Carolina limited liability company (the
“Purchaser”).

WHEREAS, Seller is the owner of certain real property in the County of
Charleston (“County”), State of South Carolina as more particularly described on
Exhibit “A”, attached hereto and made a part hereof (the “Property”); and

WHEREAS, Seller desires to sell and Purchaser wishes to purchase the Property
pursuant to the terms and conditions hereinafter set forth.

NOW, THEREFORE, for Ten and No/100 Dollars ($10.00) in hand paid and in
consideration of the mutual promises of the parties as set forth herein, Seller
does hereby agree to sell to Purchaser and Purchaser agrees to purchase from
Seller in fee simple the Property pursuant to the following covenants,
conditions, terms and obligations:

1. FEASIBILITY PERIOD. Purchaser shall have a sixty (60) day feasibility period,
commencing upon the Effective Date (as hereinafter defined) (the “Feasibility
Period”), to undertake at Purchaser’s sole expense such engineering,
development, marketing and other studies as Purchaser may desire. If Purchaser
is not satisfied with the Property or the transaction evidenced by this
Agreement for any reason or no reason at all, Purchaser may as a matter of
right, terminate this Agreement by written notice to Seller at any time prior to
the end of the Feasibility Period, in which case the Deposit (as hereinafter
defined) shall be returned to Purchaser within five (5) days of such termination
(less $100.00 paid to Seller as consideration for entering into this Agreement),
and thereafter the parties shall be relieved of further liability from
performing hereunder, with the exception of Purchaser’s obligations to Seller
that survive any termination of this Agreement. If such notice is not given
prior to the end of the Feasibility Period, Purchaser’s right to terminate
pursuant to this Paragraph 1 shall expire at the end of the Feasibility Period.
Time is of the essence with respect to the giving of any such notice by
Purchaser. All engineering, development, marketing and other inspections, tests
and examinations shall be conducted by parties qualified and, where applicable,
licensed to conduct such inspections, tests and/or examinations. Purchaser shall
pay the costs of all tests, inspections, examinations, investigations, and
reviews conducted pursuant to this Agreement. After the performance of any
tests, inspections, examinations, investigations and reviews, Purchaser shall
promptly repair any damage to the Property to substantially the same condition
as existed prior to the conduct of said tests, inspections, examinations,
investigations and reviews, and this obligation of Purchaser shall survive any
termination of this Agreement. Prior to undertaking any activity or exercising
any rights granted in this Agreement, Purchaser shall obtain, and subsequently
maintain in full force and effect throughout the duration of this Agreement,
commercial general liability insurance in an amount not less than One Million
and No/100 Dollars ($1,000,000.00). Such policy or policies shall name Seller as
an additional insured, and shall cover damage to property and persons

 

1



--------------------------------------------------------------------------------

resulting from or connected with any activity of Purchaser as contemplated under
this Agreement. Notwithstanding anything to the contrary set forth in this
Agreement, Purchaser agrees to indemnify and hold Seller harmless from any and
all liability, loss or damage, including reasonable attorneys’ fees and related
costs and expenses arising out of, or resulting from, any and all engineering,
development, marketing and other studies that may be conducted by Purchaser,
including, without limitation, physical damage to the Property (and any
adjoining property) and claims of mechanics and materialmen arising out of such
activities. Furthermore, and notwithstanding anything in this Agreement to the
contrary, Purchaser shall not be permitted to perform a Phase II environmental
audit and inspection of the Property or any other form of invasive property
testing without Seller’s prior written approval, which may be withheld for any
reason or no reason. Purchaser’s obligations to Seller under this Paragraph 1
shall survive any termination of this Agreement.

In the event this Agreement is terminated for any reason prior to Closing,
Purchaser agrees that it shall promptly provide to Seller copies of the results
of any testing and other due diligence activity conducted by Purchaser (or its
contractors, agents, and representatives) concerning the Property. Furthermore,
any material issues related to the Property and Zoning Change (as hereinafter
defined) that are known or became known to Purchaser during the term of this
Agreement, including copies of any applicable documents, shall also be provided
by Purchaser to Seller. Purchaser’s obligations to Seller under this Paragraph 1
shall survive any termination of this Agreement.

2. DUE DILIGENCE MATERIALS. In order to assist Purchaser in the completion of
Purchaser’s inspections, testing, examinations, and studies during the
Feasibility Period, the parties acknowledge and agree that Seller has delivered
and Purchaser has received copies of the those items listed on Exhibit “B”,
attached hereto, at or prior to the Effective Date (“Seller’s Materials”).

The furnishing of Seller’s Materials is without representation or warranty by
Seller as to the accuracy thereof, or as to the right of Purchaser to rely on
Seller’s Materials, all of which were prepared by third parties.

The economic terms relating to the transaction evidenced by this Agreement, as
well as all information provided by Seller to Purchaser or obtained by Purchaser
relating to the Property in the course of its review, including, without
limitation, all information provided by Seller pursuant to this Paragraph 2,
shall be treated as confidential information by Purchaser and Purchaser shall
instruct all of its employees, agents, representatives and contractors as to the
confidentiality of all such information; provided, however, that no information
which is public record shall be considered confidential. Purchaser shall be
liable for all costs and expenses, and/or damage or injury to any person or
property resulting from any failure to keep all such information confidential,
whether occasioned by the acts of Purchaser or any of its employees, agents,
contractors, or representatives, and Purchaser shall indemnify and hold harmless
Seller from any liability, claims or expenses (including, without limitation,
reasonable attorneys’ fees) resulting therefrom. Furthermore, Seller shall have
the right to seek any and all injunctive remedies for any breach, perceived
breach, or threatened breach of the obligations of Purchaser or any of its
employees, agents, contractors, or representatives set forth in this Paragraph
2. Notwithstanding anything to the contrary set forth in this Agreement, the
obligations of

 

2



--------------------------------------------------------------------------------

Purchaser set forth in this Paragraph 2 shall survive Closing or the termination
of this Agreement, as applicable. Additionally, Purchaser hereby grants to
Seller a security interest in the Deposit as security for Purchaser’s
indemnification provided in this Paragraph. Should Purchaser terminate this
Agreement, Purchaser shall promptly return to Seller all copies of the Seller’s
Materials.

3. PURCHASE PRICE AND CLOSING. Upon satisfaction of the Conditions Precedent to
Closing (as defined in Paragraph 5), Seller shall sell, and Purchaser agrees to
purchase the Property in accordance with the terms of this Agreement. The
purchase price for the Property is Three Million Five Hundred Fifty Two Thousand
and No/100 Dollars ($3,552,000.00) (the “Purchase Price”). The Purchase Price
shall be paid by Purchaser as follows:

3(a) Within one (1) day after the Effective Date, Purchaser shall deposit the
sum of Fifty Thousand and No/100 Dollars ($50,000.00) (the “Deposit”) with
Nexsen Pruet, 205 King Street, Suite 400, Charleston, SC 29401 (the “Escrow
Agent”).

3(b) In order to preserve, maintain and continue its rights under this
Agreement, Purchaser shall pay and deliver to Escrow Agent within one (1) day
after the end of the Feasibility Period the sum of One Hundred Thousand and
No/100 Dollars ($100,000.00) as an additional deposit (the “Additional
Deposit”). The term “Deposit” as used in this Agreement shall be deemed to
include the Additional Deposit if the same is deposited with Escrow Agent
pursuant to this Paragraph 3(b).

3(c) The Escrow Agent shall deposit the Deposit in an interest bearing account
held at Wells Fargo Bank, N.A. and Purchaser shall be entitled to all interest
accumulating on the Deposit, unless Seller is entitled to retain the Deposit
pursuant to the terms of Paragraph 7 below or any other provision of this
Agreement.

3(d) Upon Closing (as defined below), the Deposit shall be applied against the
Purchase Price, and the balance of the Purchase Price shall be paid to Seller in
immediately available funds.

3(e) The closing (the “Closing”) shall occur on or before the earlier of
(i) thirty (30) days following the Zoning Change approval and (ii) June 1, 2011.
The Closing shall be held at the offices of the Escrow Agent or such other
location as the patties shall mutually designate. Time is of the essence with
respect to the date of Closing.

4. SELLER’S OBLIGATIONS. If any mechanics’ or materialmen’s liens are filed
against the Property at the time of Closing pursuant to any work performed or
materials furnished pursuant to any agreement made by Seller, Seller will
forthwith bond same in order to release the Property from the operation and
effect of such lien, or obtain affirmative title insurance over such lien
reasonably acceptable to Purchaser. Seller shall hold Purchaser harmless for any
and all such liens filed on the Property at or before the time of Closing
pursuant to any work performed or materials furnished pursuant to any agreement
made by Seller, including reasonable attorney’s fees and any costs incurred by
Purchaser to defend any such claims or liens.

 

3



--------------------------------------------------------------------------------

5. CONDITIONS PRECEDENT TO CLOSING. The obligation of Purchaser to purchase the
Property shall be conditioned upon satisfaction of the following at or prior to
Closing, any of which may be waived by Purchaser in its sole and absolute
discretion (the “Conditions Precedent to Closing”):

5(a) All conditions of title have been met pursuant to Subparagraph 6(a) hereof.

5(b) Seller is not in default of this Agreement.

5(c) The representations and warranties by Seller contained in this Agreement
must be true.

In the event that any of the foregoing Conditions Precedent to Closing are not
satisfied on or prior to the date of Closing, then Purchaser shall, as its sole
remedy, either (i) waive the applicable unsatisfied Conditions Precedent to
Closing and proceed to Closing on the scheduled Closing date or (ii) immediately
terminate this Agreement by written notice to Seller, in which case the Deposit
shall be returned to Purchaser within five (5) days of such termination and
thereafter the parties shall be relieved of further liability hereunder with the
exception of Purchaser’s obligations to Seller that survive any termination of
this Agreement.

6. CLOSINGS, CONVEYANCE AND TITLE.

6(a) Title to the Property is to be conveyed hereunder, free of liens,
judgments, tenancies, and reservations, subject, however, to those easements,
rights-of-way and restrictions required by public utilities and/or the local
governmental authority, subject to all declarations, easements, rights-of-way,
restrictions, covenants and other matters of public record, subject to all
water, gas, and mineral rights, and subject to any matters that would be
disclosed by an accurate, current survey and inspection of the Property.

6(b) On or before thirty (30) days prior to the expiration of the Feasibility
Period, Purchaser shall obtain an abstract of title, setting forth the status of
title to the Property and showing all encumbrances and other matters affecting
the Property (the “Commitment”). Upon receipt of the Commitment, Purchaser shall
promptly provide a copy of the Commitment to Seller. In no event shall Seller be
obligated to pay any premium for a new title policy, the cost of obtaining the
Commitment, or any other costs related to title insurance. On or before twenty
(20) days prior to the expiration of the Feasibility Period, Purchaser shall
notify Seller in writing as to Purchaser’s disapproval of any of the title
exceptions set forth in such Commitment. Seller shall have seven (7) business
days after receipt of such notice (“Seller Response Period”) to elect, subject
to the terms and provisions of Section 6(a) herein, whether or not to remove
said exceptions at or prior to the Closing. In the event Seller does not give
written notice to Purchaser within the Seller Response Period that Seller will
remove such disapproved exception(s) at or prior to the Closing, then Purchaser
may (i) terminate this Agreement prior to the expiration of the Feasibility
Period, in which case Purchaser shall be entitled to a return of the Deposit, or
(ii) proceed under the terms and provisions of the Agreement whereby Purchaser
shall be deemed to have expressly approved the Commitment and shall take title
to the Property at Closing subject to exceptions shown in the Commitment.

 

4



--------------------------------------------------------------------------------

6(c) Preparation of and recording fees for the deed are to be at the cost of
Purchaser. Any escrow fee shall be equally shared between Purchaser and Seller.
Any transfer or conveyance taxes or fees, filing fees and/or costs associated
with the recordation of the deed and/or Purchaser’s financing shall be at
Purchaser’s expense. Purchaser shall also pay all costs and expenses associated
with Purchaser’s procurement of a survey and procurement of title insurance.

6(d) Seller shall be responsible for all real estate taxes, assessments or other
charges accruing prior to the date of the Closing, including any rollback taxes
if applicable, and Purchaser shall be responsible for such real estate taxes,
assessments and other charges accruing on or after the date of the Closing. At
Closing, real estate taxes and other charges payable on an annual or periodic
basis shall be prorated to the date of Closing based on the most recent
available tax information.

6(e) At Closing, a portion of the Property shall be conveyed by Seller to
Purchaser or Purchaser’s designee by Limited Warranty Deed and a portion of the
Property shall be conveyed by Seller to Purchaser or Purchaser’s designee by
Quitclaim Deed, in proper form for recording in the County. The portion of the
Property to be conveyed by Limited Warranty Deed and the portion to be conveyed
by Quitclaim Deed are noted as such on Exhibit “A”, attached hereto.

6(f) At or prior to Closing, Seller shall deliver to Purchaser a “Certification
of Non-Foreign Status” which meets the requirements of Section 1445 of the
Internal Revenue Code and Internal Revenue Regulations for the purpose of
informing the transferee that withholding of Federal taxes is not required.

7. DEFAULT; LIABILITY OF PARTIES.

7(a) In the event of any breach, failure or default by Purchaser under the terms
of this Agreement (which breach, failure or default is not remedied or cured by
Purchaser pursuant to any other provisions hereof), Seller shall be able to
obtain the Deposit from Escrow Agent and to retain the Deposit, as Seller’s sole
and exclusive remedy for Purchaser’s default, as full, fixed and liquidated
damages, not as a penalty, whereupon this Agreement shall terminate, the parties
hereby acknowledging the difficulty of ascertaining Seller’s damages in such a
circumstance and agreeing that this remedy represents a reasonable and mutual
attempt by Seller and Purchaser to anticipate the consequence to Purchaser of
Seller’s breach. Thereafter, Purchaser and Seller shall be relieved of further
liability hereunder, at law or in equity, it being the agreement of the parties
that Purchaser shall have no other liability or obligation for default
hereunder, except for such obligations as may, under the terms hereof, survive
termination of this Agreement.

7(b) Notwithstanding anything to the contrary contained herein, in the event
Seller breaches this Agreement (which breach, failure or default is not remedied
or cured by Seller pursuant to any other provisions hereof), Purchaser’s sole
and exclusive remedies shall be either (i) the return to Purchaser of the
Deposit plus an amount equal to Five Hundred and No/100

 

5



--------------------------------------------------------------------------------

Dollars ($500.00), as full, fixed and liquidated damages, not as a penalty,
whereupon this Agreement shall terminate, the parties hereby acknowledging the
difficulty of ascertaining Purchaser’s damages in such a circumstance and
agreeing that this remedy represents a reasonable and mutual attempt by Seller
and Purchaser to anticipate the consequence to Purchaser of Seller’s breach; or
(ii) seek specific performance of this Agreement, provided Purchaser commences
the specific performance action within sixty (60) days following the date of
Seller’s breach (further provided, however, that Purchaser shall not be entitled
to pursue any action for specific performance against Seller if Seller is
prevented from performing as a result of any of the following: (x) an order or
regulation of any governmental or regulatory authority having jurisdiction over
Seller or any affiliate thereof, or (y) the levy of a fine, imposition of any
reserve requirement or any other action that has a material adverse effect
[apart from the act of specific performance] on Seller or any affiliate
undertaken by any such governmental or regulatory authority, or (z) Seller
having received an opinion of reputable counselor its internal legal department
that Seller’s performance hereunder could result in a violation of any law,
rule, regulation, or order of any such governmental or regulatory authority or
the levy of any fine, imposition of an additional reserve requirement or any
other action that has a material adverse effect [apart from the act of specific
performance] on Seller or any affiliate). Thereafter, Purchaser and Seller shall
be relieved of further liability hereunder, at law or in equity, it being the
agreement of the parties that Seller shall have no liability or obligation for
default hereunder except to the extent of the remedies set forth herein, and
except obligations that survive termination, and in no event shall Seller’s
liability or responsibility for any failure, breach or default hereunder exceed
the total amounts or obligations set forth herein, and in no event shall
Purchaser be entitled to any other equitable remedies.

7(c) Seller and Purchaser acknowledge and represent that Carolina Commercial,
LLC and Southern Real Estate Company of Charlotte, Inc. (d/b/a NAI Southern Real
Estate) (collectively, the “Seller’s Broker”), has acted as listing agent and
Seller’s broker concerning the Property. Seller and Purchaser acknowledge and
represent that W. Gordon Geer, with Anchor Commercial, has acted as Purchaser’s
broker concerning the Property (the “Purchaser’s Broker”). Seller’s Broker and
Purchaser’s Broker are the only brokers Purchaser and Seller have dealt with
concerning this Property and Agreement. Seller shall be responsible for payment
to Seller’s Broker of all compensation due Seller’s Broker, if and when Closing
occurs, pursuant to a separate agreement between Seller and Seller’s Broker.
Seller’s Broker shall be responsible for payment to Purchaser’s Broker pursuant
to a separate agreement between Seller’s Broker and Purchaser’s Broker. Should
any other claim for commission be asserted or established, the party in breach
of its representation in this Paragraph 7(c) hereby expressly agrees to hold the
other harmless with respect to all costs relating thereto (including reasonable
attorneys’ fees) to the extent that the breaching patty is shown to have been
responsible for the creation of such claim. Anything to the contrary in this
Agreement notwithstanding, such agreement of each party to hold the other
harmless shall survive the Closing and any termination of this Agreement.

Agency Disclosure (initial as applicable):

             Seller acknowledges receiving an explanation of the types of agency
relationships that are offered by agent and that an Agency Disclosure Form was
provided to Seller at the first practical opportunity at which substantive
contact occurred between the agent and Seller.

 

6



--------------------------------------------------------------------------------

             Purchaser acknowledges receiving an explanation of the types of
agency relationships that are offered by agent and that an Agency Disclosure
Form was provided to Purchaser at the first practical opportunity at which
substantive contact occurred between the agent and Purchaser.

7(d) Purchaser agrees to indemnify and hold Seller harmless from any liability,
loss or damage, including reasonable attorney’s fees and related costs and
expenses arising out of, or resulting from Purchaser performing its rights and
obligations under this Agreement.

7(e) No failure(s) or default(s) by Purchaser or Seller shall result in the
termination or limitation of any right hereunder or the exercise of ally rights
or remedies with respect to such failure(s) or default(s) unless and until the
defaulting party shall have been notified in writing by a document specifically
entitled “Notice of Default” and shall have failed to remedy the specified
failure(s) or default(s) within fifteen (15) days after the receipt of said
written notice or if the cure thereof cannot be completed within fifteen
(15) days, then a reasonable period of time not to exceed an additional thirty
(30) days provided the party diligently and continuously pursues such cure. The
scope of the breach or default and of the required cure shall be limited to the
failure(s) or default(s) specifically stated in the Notice of Default, and any
right to claim or pursue a breach of or default under this Agreement following
any such failure to cure shall be limited to the specific failure(s) or
default(s) stated in such Notice of Default. The provisions of this Subparagraph
7(e) shall not apply Purchaser’s failure to timely deliver the Deposit to Seller
(which failure shall result in this Agreement being null and void without any
further action of Seller), or to a default by Purchaser for failure to close on
the purchase of the Property as and when required hereunder, or to the exercise
by Purchaser of its rights and obligations in Paragraph 16.

8. SELLER’S REPRESENTATIONS, WARRANTIES AND COVENANTS. Seller hereby represents,
warrants and covenants to Purchaser that:

8(a) Except as may be required by law or agreed to by Purchaser, during the term
of this Agreement, Seller will not make any commitments or representations to
the applicable governmental authorities, or to adjoining or surrounding property
owners, which would materially interfere with Purchaser’s ability to improve the
Property.

8(b) Seller has granted no person any contract right or other right to
possession of any portion of the Property and will not do so for so long as this
Agreement is in force.

8(c) Except as may be required by law or agreed to by Purchaser, Seller shall
not materially alter the condition of the Property during the term of this
Agreement.

9. AS-IS. PURCHASER ACKNOWLEDGES TO AND AGREES WITH SELLER THAT PURCHASER IS
PURCHASING THE PROPERTY IN AN “AS IS” CONDITION “WITH ALL FAULTS” AND
SPECIFICALLY AND EXPRESSLY WITHOUT ANY WARRANTIES, REPRESENTATIONS OR
GUARANTEES, EITHER EXPRESS OR IMPLIED, OF ANY KIND, NATURE OR TYPE WHATSOEVER
FROM OR ON BEHALF OF SELLER OTHER THAN THOSE EXPRESSLY STATED IN THIS AGREEMENT.

 

7



--------------------------------------------------------------------------------

PURCHASER ACKNOWLEDGES THAT PURCHASER HAS NOT RELIED, AND IS NOT RELYING, UPON
ANY INFORMATION, DOCUMENT, SALES BROCHURES OR OTHER LITERATURE, MAPS, SKETCHES,
DRAWINGS, PLANS, PROJECTION, PROFORMA, STATEMENT, REPRESENTATION, GUARANTEE OR
WARRANTY (WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, MATERIAL OR
IMMATERIAL) THAT MA Y HAVE BEEN GIVEN BY OR MADE BY OR ON BEHALF OF SELLER.

PURCHASER HEREBY ACKNOWLEDGES THAT IT SHALL NOT BE ENTITLED TO, AND SHALL NOT,
RELY ON SELLER, ITS AGENTS, EMPLOYEES OR REPRESENTATIVES, AND SELLER HEREBY
DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, EITHER UNDER COMMON LAW, BY STATUTE, OR OTHERWISE, AS TO (I) THE
QUALITY, NATURE, ADEQUACY OR PHYSICAL CONDITION OF THE PROPERTY INCLUDING, BUT
NOT LIMITED TO, ANY STRUCTURAL ELEMENTS, FOUNDATION, ACCESS, LANDSCAPING, SEWAGE
OR UTILITY SYSTEMS AT THE PROPERTY, IF ANY; (II) THE QUALITY, NATURE, ADEQUACY
OR PHYSICAL CONDITION OF SOILS AND GROUND WATER OR THE EXISTENCE OF GROUND WATER
AT THE PROPERTY; (III) THE EXISTENCE, QUALITY, NATURE, ADEQUACY OR PHYSICAL
CONDITION OF ANY UTILITIES SERVING THE PROPERTY; (IV) THE DEVELOPMENT POTENTIAL
OF THE PROPERTY, ITS VALUE, ITS PROFITABILITY, ITS HABITABILITY, MERCHANTABILITY
OR FITNESS, SUITABILITY OR ADEQUACY OF THE PROPERTY FOR ANY PARTICULAR PURPOSE;
(V) THE ZONING OR OTHER LEGAL STATUS OF THE PROPERTY; (VI) THE COMPLIANCE OF THE
PROPERTY OR ITS OPERATIONS WITH ANY APPLICABLE CODE, STATUTE, LAW, ORDINANCE,
RULE, REGULATION, COVENANT, PERMIT, AUTHORIZATION, STANDARD, CONDITION OR
RESTRICTION OF ANY GOVERNMENTAL OR REGULATORY AUTHORITY; (VII) THE QUALITY OF
ANY LABOR OR MATERIALS RELATING IN ANY WAY TO THE PROPERTY; (VIII) THE SQUARE
FOOTAGE OR ACREAGE OF THE PROPERTY; OR (IX) THE OPERATION OF THE PROPERTY FROM
THE DATE OF THIS AGREEMENT UNTIL THE CLOSING.

PURCHASER ACKNOWLEDGES THAT BY THE END OF THE FEASIBILITY PERIOD, PURCHASER WILL
HAVE HAD AN ADEQUATE OPPORTUNITY TO MAKE SUCH LEGAL, FACTUAL AND OTHER INQUIRIES
AND INVESTIGATIONS AS PURCHASER DEEMS NECESSARY, DESIRABLE OR APPROPRIATE WITH
RESPECT TO THE PROPERTY. SUCH INQUIRIES AND INVESTIGATIONS OF PURCHASER SHALL BE
DEEMED TO INCLUDE AN ENVIRONMENTAL AUDIT OF THE PROPERTY, AN INSPECTION OF THE
PHYSICAL COMPONENTS AND GENERAL CONDITION OF ALL PORTIONS OF THE PROPERTY, SUCH
STATE OF FACTS AS AN ACCURATE SURVEY AND INSPECTION WOULD SHOW, THE PRESENT AND
FUTURE ZONING AND LAND USE ORDINANCES, RESOLUTIONS AND REGULATIONS OF THE CITY,
COUNTY AND STATE WHERE THE PROPERTY IS LOCATED AND THE VALUE AND MARKETABILITY
OF THE PROPERTY.

 

8



--------------------------------------------------------------------------------

PURCHASER ACKNOWLEDGES THAT THERE HAVE BEEN NO REPRESENTATIONS OR AGREEMENTS
REGARDING SELLER’S OBLIGATION TO PROVIDE OR COMPLETE ROADS, SEWER, WATER,
ELECTRIC OR OTHER UTILITY SERVICES, RECREATIONAL AMENITIES, OR ANY OTHER
IMPROVEMENTS TO THE PROPERTY MADE BY SELLER OR RELIED UPON BY PURCHASER
WHATSOEVER.

PURCHASER ACKNOWLEDGES THAT SELLER HOLDS TITLE TO THE PROPERTY, THROUGH
FORECLOSURE OR OTHERWISE, PRIMARILY TO PROTECT ITS SECURITY INTEREST WITHIN THE
MEANING OF THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY
ACT (“CERCLA”), 42 U.S.C. § 9601 ET SEQ. AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER.

WITHOUT IN ANY WAY LIMITING THE GENERALITY OF THE PRECEDING, PURCHASER
SPECIFICALLY ACKNOWLEDGES AND AGREES THAT IT HEREBY WAIVES, RELEASES AND
DISCHARGES ANY CLAIM IT HAS, MIGHT HAVE HAD OR MAY HAVE IN THE FUTURE AGAINST
THE SELLER WITH RESPECT TO COSTS, DAMAGES, OBLIGATIONS, PENALTIES, CAUSES OF
ACTION AND OTHER LIABILITIES (WHETHER ACCRUED, CONTINGENT, ARISING BEFORE OR
AFTER THIS AGREEMENT, OR OTHERWISE) ARISING AS A RESULT OF (I) THE CONDITION OF
THE PROPERTY, EITHER PATENT OR LATENT, (II) ITS ABILITY OR INABILITY TO OBTAIN
OR MAINTAIN BUILDING PERMITS, EITHER TEMPORARY OR FINAL CERTIFICATES OF
OCCUPANCY OR OTHER LICENSES FOR THE USE OR OPERATION OF THE PROPERTY, AND/OR
CERTIFICATES OF COMPLIANCE FOR THE PROPERTY, (III) THE ACTUAL OR POTENTIAL
INCOME OR PROFITS TO BE DERIVED FROM THE PROPERTY, (IV) THE REAL ESTATE TAXES OR
ASSESSMENTS NOW OR HEREAFTER PAYABLE THEREON, (V) THE PAST, PRESENT OR FUTURE
CONDITION OR COMPLIANCE OF THE PROPERTY, OR COMPLIANCE OF PAST OWNERS AND
OPERATORS OF THE PROPERTY, IN REGARD TO ANY PAST, PRESENT AND FUTURE FEDERAL,
STATE AND LOCAL ENVIRONMENTAL PROTECTION, POLLUTION CONTROL, POLLUTION CLEANUP,
AND CORRECTIVE ACTION LAWS, RULES, REGULATIONS, ORDERS, AND REQUIREMENTS
(INCLUDING WITHOUT LIMITATION CERCLA, RCRA, AND OTHERS PERTAINING TO THE USE,
HANDLING, GENERATION, TREATMENT, STORAGE, RELEASE, DISPOSAL, REMOVAL,
REMEDIATION OR RESPONSE TO, OR NOTIFICATION OF GOVERNMENTAL ENTITIES CONCERNING,
TOXIC, HAZARDOUS, OR OTHERWISE REGULATED WASTES, SUBSTANCES, CHEMICALS,
POLLUTANTS OR CONTAMINANTS), OR LAND USE LAWS, RULES, REGULATIONS, ORDERS OR
REQUIREMENTS, (VI) THE PRESENCE ON, IN, UNDER OR NEAR THE PROPERTY OF (INCLUDING
WITHOUT LIMITATION ANY RESULTANT OBLIGATION UNDER CERCLA, THE RESOURCE
CONSERVATION AND RECOVERY ACT (“RCRA”), 42 U.S.C. § 6973 et seq., ANY STATE
STATUTE OR REGULATION, OR OTHERWISE, TO REMOVE, REMEDIATE OR RESPOND TO)
ASBESTOS CONTAINING MATERIAL, RADON, UREA FORMALDEHYDE OR ANY OTHER TOXIC,
HAZARDOUS OR OTHERWISE REGULATED WASTE, SUBSTANCE, CHEMICAL, POLLUTANT OR
CONTAMINANT, AND (VII) ANY OTHER STATE OF FACTS WHICH EXIST WITH RESPECT TO THE
PROPERTY.

 

9



--------------------------------------------------------------------------------

PURCHASER ACKNOWLEDGES AND AGREES THAT THE TERMS AND CONDITIONS OF THIS
PARAGRAPH 9 SHALL EXPRESSLY SURVIVE THE TERMINATION OF THIS AGREEMENT AND/OR THE
RECORDATION OF A DEED FOR THE PROPERTY.

10. MISCELLANEOUS.

10(a) All notices and other communications hereunder shall be in writing, and be
deemed duly given: (i) when given, if personally delivered; (ii) three (3) days
after mailing, if mailed by certified mail, return receipt requested, postage
prepaid; and (iii) one business (l) day after shipping via FedEx or other
nationally recognized overnight courier service:

 

If to Purchaser:

  

WOODFIELD INVESTMENTS, LLC

339 Greenwood Drive

Hilton Head Island, SC 29928

Attention: Mike Schwarz

with a copy to:

  

Nexsen Pruet

205 King Street, Suite 400

Charleston, SC 29401

Attention: Neil C. Robinson

If to Seller:

  

REDUS SC LAND, LLC

c/o Wells Fargo Bank, N.A.

301 South College Street, MAC D1053-04B

Charlotte, NC 28288

Attention: Michael W. Kennerly

with a copy to:

  

WELLS FARGO BANK, N.A.

301 South College Street,

Mail Code: MAC D1053-300

Charlotte, NC 28288

Attention: Deborah Snyder, Senior Counsel

and, with a copy to:

  

K&L GATES, LLP

214 North Tryon St., 47th Floor

Charlotte, NC 28202

Attention: Derek Wisniewski

If to Escrow Agent:

  

Nexsen Pruet

205 King Street, Suite 400

Charleston, SC 29401

Attention: Neil C. Robinson

 

10



--------------------------------------------------------------------------------

The parties hereto shall be responsible for notifying each other of any change
of address.

10(b) If any term, covenant or condition of this Agreement, or the application
thereof to any party or circumstance, shall be invalid or unenforceable, the
Agreement shall not be affected thereby, and each term shall be valid and
enforceable to the fullest extent permitted by law.

10(c) It is the intention of the patties hereto that all questions with respect
to the construction of this Agreement, and the rights or liabilities of the
parties hereunder, shall be determined in accordance with the laws of the State
of South Carolina, without regard to conflicts of law rules. Time is hereby
declared to be of the essence in the performance of each of Seller’s and
Purchaser’s obligations hereunder.

10(d) Any date specified in this Agreement which is a Saturday, Sunday or legal
holiday shall be extended to the first regular business day after such date,
which is not a Saturday, Sunday or legal holiday.

10(e) This Agreement, together with the Exhibits attached hereto, contains the
final and entire agreement between the parties hereto. The recitals set forth in
the beginning of this Agreement are incorporated herein as if restated in full.
No change or modification of this Agreement, or any waiver of the provisions
hereof, shall be valid unless the same is in writing and signed by the parties
hereto. Waiver from time to time of any provision hereunder will not be deemed
to be a full waiver of such provision, or a waiver of any other provisions
hereunder. The terms of this Agreement are mutually agreed to be clear and
unambiguous, shall be considered the workmanship of all of the parties and shall
not be construed against the drafting party.

10(f) Titles to Paragraphs and Subparagraphs are for convenience only, and are
not intended to limit or expand the covenants and obligations expressed
thereunder.

10(g) This Agreement may be executed in several counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.

10(h) In the event of any dispute or controversy arising out of or relating to
this Agreement or the parties’ compliance therewith, it is agreed that the
exclusive forum for determination of any and all such disputes or controversies
shall be the appropriate trial court for the jurisdiction in which the Properly
is located. Moreover, in addition to any other relief to which it may be
entitled, the prevailing party shall be entitled to recover its attorneys’ fees
and costs incurred in regard to such dispute or controversy. THE PARTIES WAIVE
THEIR RESPECTIVE RIGHTS OF TRIAL BY JURY.

11. ASSIGNMENT: SURVIVAL. Seller may not assign this Agreement to any party
without the express written consent of Purchaser, which consent may not be
unreasonably withheld or delayed; provided, however, Seller may assign this
Agreement without Purchaser’s consent to any entity controlling, controlled by,
under common control with or otherwise affiliated with Seller. Purchaser may not
assign this Agreement to any party without the express written consent of
Seller, which consent may be withheld for any reason or no reason; provided,

 

11



--------------------------------------------------------------------------------

however, Purchaser may assign this Agreement without Seller’s consent to any
entity 100% owned by Purchaser. This Agreement shall be binding upon the parties
hereto and each of their respective heirs, executors, administrators, successors
and assigns. The provisions of this Agreement and the obligations of the parties
shall survive the execution and delivery of the deed executed hereunder and
shall not be merged therein, except that any representations and warranties of
Seller hereunder shall survive Closing for only six (6) months.

12. ESCROW AGENT. The terms and conditions set forth in this Agreement shall
constitute both an agreement between Seller and Purchaser and instructions for
Escrow Agent, which Escrow Agent shall acknowledge and agree to be bound by, as
evidenced by its execution of this Agreement. Seller and Purchaser shall
promptly execute and deliver to Escrow Agent any separate or additional escrow
instructions requested by Escrow Agent which are consistent with the terms of
this Agreement. Any separate or additional instructions shall not modify or
amend the provisions of this Agreement unless otherwise expressly agreed by
mutual consent of Purchaser and Seller. Purchaser and Seller both hereby
acknowledge and agree that Escrow Agent shall hold and deliver the Deposit and
all other deposits which may be made under this Agreement in accordance with the
terms and conditions of this Agreement and that Escrow Agent shall be relieved
of all liability and held harmless by both Seller and Purchaser in the
event Escrow Agent makes any disbursement of such monies in accordance with the
terms and provisions of this Agreement. Escrow Agent shall be relieved from any
responsibility or liability and held harmless by both Purchaser and Seller in
connection with the discharge of Escrow Agent’s duties hereunder provided that
Escrow Agent exercises ordinary and reasonable care in the discharge of such
duties.

13. RELATED PARTIES. Purchaser represents to Seller that neither Purchaser nor
any person having control over Purchaser is employed by, or is a family member
purchasing directly or indirectly for the benefit of anyone who is employed by,
Wells Fargo & Company or any of its subsidiaries. For purposes of this
representation “family member” is defined as a spouse, a domestic partner,
parents, grandparents, children, grandchildren, brothers and sisters, including
in all cases, step-family members.

14. OFAC COMPLIANCE. Purchaser represents and warrants that: (i) it is not on an
SDN List (defined below), nor is it directly or indirectly owned or controlled
by an SDN (defined below); and (ii) the purchase and sale of the Property, and
the consummation of any other transaction contemplated by this Agreement, will
not violate any country sanctions program administered and enforced by the
Office of Foreign Assets Control (“OFAC”) of the U.S. Department of the
Treasury. For the purposes hereof, an “SDN List” is defined as one of the lists
published by OFAC of individuals and companies owned or controlled by, or acting
for or on behalf of, OFAC targeted countries, as well as individuals, groups,
and entities, such as terrorists and narcotics traffickers, designated under
OFAC programs that are not country-specific, and an “SDN” is one of the
individuals or companies listed on an SDN List.

15. LIKE-KIND EXCHANGE. Seller understands and acknowledges that a material
inducement to Purchaser’s entry into this Agreement is the right of Purchaser to
structure the transaction contemplated by this Agreement so as to qualify as a
tax-free exchange of like-kind property in compliance with the provisions of
Section 1031 of the Internal Revenue Code of 1986,

 

12



--------------------------------------------------------------------------------

as amended (“Section 1031”). Seller agrees to cooperate in all reasonable
respects to allow Purchaser to structure the transaction contemplated by this
Agreement to effect a like-kind exchange in compliance with the provisions of
Section 1031 and the Regulations promulgated thereunder (the “Regulations”). The
agreement of Seller to cooperate in all reasonable respects with Purchaser’s
efforts to structure the transaction contemplated by this Agreement as part of a
like-kind exchange under Section 1031 and the Regulations shall be subject to
the following terms, provisions and conditions: (a) the Closing shall not be
delayed as a result of any like-kind exchange aspects of the transaction; (b) if
Purchaser is unsuccessful in its efforts to structure the transaction
contemplated by this Agreement as part of a like-kind exchange, such occurrence
shall not be deemed or construed as the failure of a condition precedent to
Purchaser’s obligations under this Agreement; and in such case, the Closing
shall proceed as if this paragraph were not included in this Agreement; and
(c) in no event shall Seller be obligated to take title to any other Property of
any nature or kind or to assume any other liability or exposure to facilitate
Purchaser’s like-kind exchange, and in no event shall Purchaser be released from
any of its obligations under this Agreement as a result of or in connection with
Purchaser’s like-kind exchange. Purchaser shall pay and reimburse Seller for any
and all costs and expenses (if any) incurred by Seller as a result of the
election by Purchaser to structure the Closing as part of a like-kind exchange
(but only to the extent such costs and expenses exceed the costs and expenses
that otherwise would have been incurred by Seller hereunder). Furthermore,
Purchaser shall indemnify and hold Seller harmless from and against any and all
damages, demands, claims, costs, and expenses (including court costs and
reasonable attorneys’ fees and expenses) incurred by or asserted against Seller
as a result of the election by Purchaser to structure the Closing as part of a
like-kind exchange.

16. ZONING. Commencing upon the Effective Date and ending one hundred twenty
(120) days after the Effective Date (the “Zoning Period”), Purchaser and Seller
acknowledge and agree that Purchaser shall be permitted, at Purchaser’s sole
cost and expense, to seek applicable permits and approvals (including but not
limited to subdivision plat approval and zoning change approvals) necessary to
convert the Property from PDED approved use to multi-family approved use (the
“Zoning Change”). Purchaser shall use commercially reasonable efforts to
diligently and expeditiously pursue the Zoning Change. Purchaser shall be
responsible for all close-out requirements, maintenance bonds, and any other
applicable requirements or costs necessary to accomplish the Zoning Change or
resulting from the Zoning Change. Purchaser may only proceed with the rezoning
of the Property in accordance with the Zoning Change, and may not make any
changes to the Zoning Change without the prior written approval and consent of
Seller, which may be granted or denied in Seller’s sole discretion. In the event
Purchaser rezones the Property (or otherwise affects title of the Property) in
substantial conformance with the Zoning Change or otherwise, and subsequently
fails to close on the Property in accordance with this Agreement, Purchaser
shall be in default under this Agreement. Furthermore, in such an event and in
the sole discretion of Seller, Purchaser shall, at Purchaser’s sole cost and
expense, promptly correct any such rezoning (or other change to the title of the
Property) such that the Property is in the same condition and status as of the
Effective Date. Notwithstanding anything to the contrary set forth in this
Agreement, Purchaser agrees that prior to submitting any documentation to any
applicable authority related to the Zoning Change or otherwise related to the
Property, Purchaser shall first submit any such documentation to Seller for its
reasonable review and approval, such review and approval not to be unreasonably
withheld or delayed.

 

13



--------------------------------------------------------------------------------

In the event Purchaser has not obtained the Zoning Change prior to the
expiration of the original Zoning Period, Purchaser shall have the option to
extend the Zoning Period for one (1) thirty (30) day period (the “Zoning Period
Extension”) by providing Seller written notice of Purchaser’s choice to exercise
its Zoning Period Extension option prior to the expiration of the original
Zoning Period. The term “Zoning Period” as used in this Agreement shall be
deemed to include the Zoning Period Extension if the same is exercised by
Purchaser pursuant to this Paragraph.

In the event that the Zoning Change has not been finalized with the applicable
authorities on or prior to the expiration of the Zoning Period, then Purchaser
shall have ten (10) days following such expiration to either (i) proceed to
Closing notwithstanding the status of the Zoning Change or (ii) immediately
terminate this Agreement by written notice to Seller, in which case the Deposit
(less $50,000.00 which Seller shall be entitled to retain and which shall be
expressly non-refundable to Purchaser after the expiration of the Feasibility
Period) shall be returned to Purchaser within five (5) days of such termination
and thereafter the parties shall be relieved of further liability hereunder with
the exception of Purchaser’s obligations to Seller that survive any termination
of this Agreement.

Purchaser agrees to indemnify and hold Seller harmless from any and all
liability, loss or damage, including reasonable attorneys’ fees and related
costs and expenses arising out of, or resulting from, Purchaser’s activities
under this Paragraph 16. Purchaser’s obligations to Seller under this Paragraph
16 shall survive any termination of this Agreement. Time is of the essence with
respect to Purchaser’s rights and obligations under this Paragraph 16.

17. EFFECTIVE DATE. This Agreement shall become effective on the date last
signed by Purchaser and Seller (“Effective Date”).

(SIGNATURES FOLLOW ON NEXT PAGE)

 

14



--------------------------------------------------------------------------------

WITNESS, the following signatures.

 

SELLER: REDUS SC LAND, LLC By:  

REDUS Properties, Inc., its sole member

and manager

By:   /s/ Michael W. Kennerly Name:   Michael W. Kennerly Title:   Director
Date:   November 8, 2010

(SIGNATURES CONTINUE ON NEXT PAGE)

 

15



--------------------------------------------------------------------------------

PURCHASER: WOODFIELD INVESTMENTS, LLC By:   /s/ Michael L. Schwarz Name:  
Michael L. Schwarz Title:   Auth. Member Date:   11-10-10

(SIGNATURES CONTINUE ON NEXT PAGE)

 

16



--------------------------------------------------------------------------------

Escrow Agent executes this Agreement for the sole purpose of evidencing its
agreement to the matters set forth in Paragraph 12 hereof.

 

ESCROW AGENT: NEXSEN PRUET By:   /s/ Neil C. Robinson, Jr. Name:   Neil C.
Robinson, Jr. Title:   Member Date:   11-10-10

 

17



--------------------------------------------------------------------------------

EXHIBIT “A”

PROPERTY

[Omitted as not necessary to an understanding of the agreement]

 

18



--------------------------------------------------------------------------------

EXHIBIT “B”

SELLER’S MATERIALS

[Omitted as not necessary to an understanding of the agreement]

 

20



--------------------------------------------------------------------------------

FIRST AMENDMENT TO AGREEMENT FOR

PURCHASE AND SALE OF REAL PROPERTY

THIS FIRST AMENDMENT TO PURCHASE AGREEMENT FOR PURCHASE AND SALE OF REAL
PROPERTY (this “Amendment”) is entered into this 5 day of January, 2011, by and
between REDUS SC LAND, LLC, a Delaware limited liability company (the “Seller”),
and WOODFIELD INVESTMENTS, LLC, a North Carolina limited liability company (the
“Purchaser”).

WHEREAS, Seller and Purchaser previously entered into that certain Agreement for
Purchase and Sale of Real Property having an Effective Date of November 10, 2010
for the purchase and sale of real property in the County of Charleston, State of
South Carolina (the “Agreement”); and

WHEREAS, Seller and Purchaser desire to amend certain provisions of the
Agreement pursuant to the terms and conditions hereinafter set forth.

NOW, THEREFORE, for Ten and No/100 Dollars ($10.00) in hand paid and in
consideration of the mutual promises of the parties as set forth herein, Seller
and Purchaser agree as follows:

1. Feasibility Period. Notwithstanding anything in the Agreement to the
contrary, including, without limitation, Paragraph 1 thereof, the Feasibility
Period under the Agreement is hereby extended such that the same shall expire on
February 8, 2011. Accordingly, the Feasibility Period, for all purposes under
the Agreement, is hereby deemed conclusively to expire on February 8, 2011.

2. Survey Expense. Purchaser and Seller acknowledge and agree that, as part of
Purchaser’s due diligence activities during the Feasibility Period, Purchaser
will contract with a South Carolina licensed surveyor to prepare a survey of the
Property that will depict all applicable locatable recorded title exceptions
(the “Survey”). Notwithstanding anything in the Agreement to the contrary,
Seller agrees to credit Purchaser at Closing one-half (1/2) of Purchaser’s
out-of-pocket costs and expenses (as evidenced by paid receipt(s) and
invoice(s)) to obtain the Survey, provided that such costs and expenses of
Purchaser are reasonable and customary. Upon receipt of the Survey, Purchaser
shall promptly provide Seller with a copy of same. Purchaser acknowledges and
agrees that the surveyor shall be required to certify the Survey to Seller, its
successors and assigns, and to Wells Fargo Bank, N.A. The obligations of
Purchaser and Seller under this Paragraph shall survive any termination of the
Agreement.

3. No Further Amendment. Except to the extent expressly modified or amended by
this Amendment, the Agreement shall remain unmodified and in full force and
effect and is hereby ratified and affirmed. To the extent of any inconsistency
between the Amendment and the Agreement, the terms and conditions of this
Amendment shall control.

 

1



--------------------------------------------------------------------------------

4. Capitalized Terms. Any capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Agreement.

5. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of such counterparts
shall constitute one agreement. To facilitate execution of this Amendment, the
parties may execute and exchange counterparts of the signature pages.

(SIGNATURES FOLLOW ON NEXT PAGE)

 

2



--------------------------------------------------------------------------------

WITNESS, the following signatures.

 

SELLER:

 

REDUS SC LAND, LLC

By:  

REDUS Properties, Inc., its sole member

and manager

 

By:   /s/ Michael W. Kennerly Name:   Michael W. Kennerly Title:   Director
Date:   January 7, 2011

 

PURCHASER:

 

WOODFIELD INVESTMENTS, LLC

By:   /s/ Michael L. Schwarz Name:   Michael L. Schwarz Title:   Auth. Member
Date:   1-5-11

 

3



--------------------------------------------------------------------------------

SECOND AMENDMENT TO AGREEMENT FOR

PURCHASE AND SALE OF REAL PROPERTY

THIS SECOND AMENDMENT TO PURCHASE AGREEMENT FOR PURCHASE AND SALE OF REAL
PROPERTY (this “Amendment”) is entered into this 1 day of February, 2011, by and
between REDUS SC LAND, LLC, a Delaware limited liability company (the “Seller”),
and WOODFIELD INVESTMENTS, LLC, a North Carolina limited liability company (the
“Purchaser”).

WHEREAS, Seller and Purchaser previously entered into that certain Agreement for
Purchase and Sale of Real Property having an Effective Date of November 10, 2010
for the purchase and sale of real property in the County of Charleston, State of
South Carolina (the “Original Agreement”); and

WHEREAS, Seller and Purchaser entered into that certain First Amendment to
Agreement for Purchase and Sale of Real Property dated January 7, 2010 (the
“First Amendment”) (the Original Agreement as amended by the First Amendment is
hereinafter referred to as the “Agreement”); and

WHEREAS, Seller and Purchaser desire to amend certain provisions of the
Agreement pursuant to the terms and conditions hereinafter set forth.

NOW, THEREFORE, for Ten and No/100 Dollars ($10.00) in hand paid and in
consideration of the mutual promises of the parties as set forth herein, Seller
and Purchaser agree as follows:

1. Purchase Price. Notwithstanding anything in the Agreement to the contrary,
the Purchase Price under the Agreement is hereby revised such that the same
shall be equal to Three Million Four Hundred Thirty Two Thousand and No/100
Dollars ($3,432,000.00).

2. No Further Amendment. Except to the extent expressly modified or amended by
this Amendment, the Agreement shall remain unmodified and in full force and
effect and is hereby ratified and affirmed. To the extent of any inconsistency
between the Amendment and the Agreement, the terms and conditions of this
Amendment shall control.

3. Capitalized Terms. Any capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Agreement.

4. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of such counterparts
shall constitute one agreement. To facilitate execution of this Amendment, the
parties may execute and exchange counterparts of the signature pages.

(SIGNATURES FOLLOW ON NEXT PAGE)



--------------------------------------------------------------------------------

WITNESS, the following signatures.

 

SELLER:

 

REDUS SC LAND, LLC

By:  

REDUS Properties, Inc., its sole member

and manager

By:   /s/ Michael W. Kennerly Name:   Michael W. Kennerly Title:   Director
Date:   2/1/11

 

PURCHASER:

 

WOODFIELD INVESTMENTS, LLC

By:   /s/ Michael L. Schwarz Name:   Michael L. Schwarz Title:   Partner Date:  
2-1-11



--------------------------------------------------------------------------------

THIRD AMENDMENT TO AGREEMENT

FOR PURCHASE AND SALE OF REAL PROPERTY

THIS THIRD AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (this
“Amendment”) is effective as of the 12th day of May, 2011, by and between
WOODFIELD INVESTMENTS, LLC, a North Carolina limited liability company (the
“Buyer”), and REDUS SOUTH CAROLINA, LLC, a Delaware limited liability company
f/k/a REDUS SC Land, LLC (the “Seller”).

RECITALS

WHEREAS, Buyer and Seller entered into that certain Agreement for Purchase and
Sale of Real Property with an effective date of November 10, 2010, as amended by
that certain First Amendment to Agreement for Purchase and Sale of Real Property
dated January 5, 2011, as further amended by that certain Second Amendment to
Agreement for Purchase and Sale of Real Property dated February 1, 2011
(collectively, the “Contract”), for the purchase and sale of certain real
property located in Mount Pleasant, Charleston County, South Carolina (the
“Property”), such property being more particularly described in the Contract;
and

WHEREAS, Buyer and Seller have agreed to amend the Contract to revise the
Closing for the Property.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1. Recitals. The Recitals set forth above are true and correct and are
incorporated herein by reference.

2. Defined Terms. Except as specified to the contrary in this Amendment, all
defined terms in this Amendment have the same meaning set forth in the Contract.

3. Closing Date. Paragraph 3(e) of the Contract is hereby deleted in its
entirety and the following substituted therefor:

“3(e) The closing (the “Closing”) shall occur on May 18, 2011. The Closing shall
be held at the office of the Escrow Agent or such other location as the parties
shall mutually designate. Time is of the essence with respect to the date of
Closing.”

4. Conflict. If there is a conflict between the terms of the Contract and this
Amendment, the terms of this Amendment shall control.

5. Ratification. Except as herein expressly amended, each and every other term
of the Contract shall remain unchanged and in full force and effect without
modification, and Buyer and Seller hereby ratify and affirm the same.



--------------------------------------------------------------------------------

6. Counterparts. This Amendment may be executed in several counterparts, all of
which are identical and all of which counterparts together shall constitute one
and the same document. This Amendment may be executed by facsimile signature.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date set forth above.

 

BUYER:

 

WOODFIELD INVESTMENTS, LLC,

a North Carolina limited liability company

By:   /s/ Michael L. Schwarz Name:   Michael L. Schwarz Title:   Auth. Member

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

SELLER:

 

REDUS SOUTH CAROLINA, LLC,

A Delaware limited liability company f/k/a REDUS

SC LAND, LLC

By:  

REDUS Properties, Inc., its Sole Member

and Manager

By:   /s/ Michael W. Kennerly Name:   Michael W. Kennerly Title:   Director



--------------------------------------------------------------------------------

FOURTH AMENDMENT TO AGREEMENT

FOR PURCAHSE AND SALE OF REAL PROPERTY

THIS FOURTH AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (this
“Amendment”) is effective as of the 18th day of May, 2011, by and between
WOODFIELD INVESTMENTS, LLC, a North Carolina limited liability company (the
“Buyer”), and REDUS SOUTH CAROLINA, LLC, a Delaware limited liability company,
f/k/a REDUS SC Land, LLC (the “Seller”).

RECITALS

WHEREAS, Buyer and Seller entered into that certain Agreement for Purchase and
Sale of Real Property with an effective date of November 10, 2010, as amended by
that certain First Amendment to Agreement for Purchase and Sale of Real Property
dated January 5, 2011, as further amended by that certain Second Amendment to
Agreement for Purchase and Sale of Real Property dated February 1, 2011, and as
further amended by that certain Third Amendment to Agreement for Purchase and
Sale of Real Property dated May 12, 2011 (collectively, the “Contract”), for the
purchase and sale of certain real property located in Mount Pleasant, Charleston
County, South Carolina (the “Property”), such property being more particularly
described in the Contract; and

WHEREAS, Buyer and Seller have agreed to amend the Contract to revise the
Closing for the Property.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged. the
parties hereby agree as follows:

1. Recitals. The Recitals set forth above are true and correct and are
incorporated herein by reference.

2. Defined Terms. Except as specified to the contrary in this Amendment, all
defined terms in this Amendment have the same meaning set forth in the Contract.

3. Closing Date. Paragraph 3 (e) of the Contract is hereby deleted in its
entirety and the following substituted thereof:

“3 (e) The closing (the “Closing”) shall occur on May 20. 2011. The Closing
shall be held at the office of the Escrow Agent or such other location as the
parties shall mutually designate. Time is of the essence with respect to the
date of Closing.”

4. Conflict. If there is a conflict between the terms of the Contract and this
Amendment, the terms of this Amendment shall control.

5. Ratification. Except as herein expressly amended. each and every other term
of the Contract shall remain unchanged and in full force and effect without
modification, and Buyer and Seller hereby ratify and affirm the same.

 

- 1 -



--------------------------------------------------------------------------------

6. Counterparts. This Amendment may be executed in several counterparts, all of
which are identical and all of which counterparts together shall constitute one
and the same document. This Amendment may be executed by facsimile signature.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date set forth above.

 

BUYER:

 

WOODFIELD INVESTMENTS, LLC

a Virginia limited liability company

By:   /s/ Michael L. Schwarz Name:   Michael L. Schwarz Title:   Auth. Member

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE)

 

- 2 -



--------------------------------------------------------------------------------

 

SELLER:

 

REDUS SOUTH CAROLINA, LLC

a Delaware limited liability company, f/k/a

REDUS SC LAND, LLC

By:  

REDUS Properties, Inc., its Sole

Member and Manager

By:   /s/ Michael W. Kennerly Name:   Michael W. Kennerly Title:   Director

 

- 3 -